Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 33-38 and 43-46 drawn to a surface for controlling cell behavior comprising two or more peptide motifs including a P1 (first peptide) motif and a P2 (second peptide) motif, which bind to cell receptors, wherein the peptide motifs bind to two or more different receptors on the cell thereby generating a signal for controlling the cell behavior) in the reply filed on August 3, 2022, is acknowledged.  Additionally, Applicant’s election with traverse of Species B (i.e., a single and specific surface where P1 is SEQ ID NO: 17 and P2 is SEQ ID NO: 33 thereby encompassing an integrin receptor and FGF receptor); and Species C (i.e., a single and specific cell behavior as cell growth) in the reply filed on August 3, 2022, is acknowledged.  Please note that election of the P2 peptide motif and the receptor is based on a telephonic conversation (See accompanying Interview Summary).  
The traversal is on the grounds that it is believed that a single search and examination covering all claims would not place undue burden on the Examiner (See Applicant’s Response received on 8/3/22, pg. 1).  
This is not found persuasive because according to PCT Rule 13.1, and as indicated in the Requirement for Restriction dated May 5, 2022, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.  The expression "special technical features" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  PCT Rule 13.2 has clearly stated that ‘Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art’.  Please refer MPEP 1850 for details.  In the present case, the common technical feature shared between the inventions is a surface for controlling cell behavior comprising two or peptide motifs including a P1 (first peptide) motif and a P2 (second peptide) motif, but is not a special technical feature that defines a contribution over the prior art.  Shin et al. (J. Functional Biomaterials 6:367-378 (2015); cited in the IDS filed 9/6/19) teaches hybrid nanofiber sheets thereby necessarily having a surface that were prepared by electrospinning PLGA and M13 phage, which is genetically modified to enhance cell adhesion through expressing RGD peptides on their surface, which is specific for binding to integrin receptors of cells (See Shin article, abstract).  Furthermore, since Shin et al. teaches that the surface is modified to express RGD peptides (i.e., plural), it would necessarily follow that the surface has two or more peptide motifs thereby constituting the P1 and P2 motifs. It is noted that the technical feature does not require the P1 and P2 motifs to be different, and thus, a surface derivatized with RGD peptides is encompassed by the technical feature.  Therefore, the common technical feature shared between the species/inventions do not define a contribution which each of the claimed species/inventions, considered as a whole, makes over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-50 were originally filed on September 6, 2019. 
The amendment received on September 6, 2019, canceled claims 4, 9, 11-12, 15, 19-29, 39-42, and 47-48; and amended claims 13, 18, 32, and 44.
Claims 1-3, 5-8, 10, 13-14, 16-18, 30-38, 43-46, and 49-50 are currently pending and claims 33-38 and 43-46 are under consideration as claims 1-3, 5-8, 10, 13-14, 16-18, 30-32 and 49-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 3, 2022.

Priority
The present application claims status as a 371 (National Stage) of PCT/KR2016/014319 filed December 7, 2016. 

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on September 6, 2019; April 14, 2020; and June 30, 2021, are being considered by the examiner. 
	Please note that NPL reference of AMSBIO cited in the IDS received on 9/6/19 has been crossed out and not considered because it is not legible as required under 37 CFR 1.98.  

Drawings
Figures 4, 6A, 7-9, 10A-B, 11, 21-22, and 23B are objected to because each figure depicts amino acid sequences without including SEQ ID NOs for each of the sequences.  Pursuant under MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence with at least 4 defined amino acids requires a sequence identifier.  The SEQ ID NOs: need to be present in either the figure or the Brief Description of the Drawings.  Additionally, please update the Sequence Listing, if necessary.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings; in particular, Figure 10A and B, are objected to because of the following reason:
The drawings have a line quality that is too light to be reproduced (weight of all lines and letters must be heavy enough to permit adequate reproduction) or text that is illegible (reference characters, sheet numbers, and view numbers must be plain and legible) see 37 CFR 1.84(l) and (p)(1)); See the amino acid sequences in each box in Figures 10A and B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error. Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01.
The disclosure is objected to because of the following informalities: pages 4-7, 9, 12, 24, 25, 28, 32-36, and 38, discuss amino acid sequences without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 defined amino acids in length requires a sequence identifier.  Additionally, please update the Sequence Listing, if necessary.  Appropriate correction is required.

Claim Objections
Claim 36 is objected to because of the following informalities:  claim 36 recites a Markush group as “selected from the group consisting of cell adhesion, migration, growth, proliferation, morphogenesis, differentiation or apoptosis.”  It is respectfully requested that claim 36 recites, “selected from the group consisting of cell adhesion, migration, growth, proliferation, morphogenesis, differentiation and apoptosis.”  Alternatively, Applicants can indicate a proper Markush claim as “comprising cell adhesion, migration, growth, proliferation, morphogenesis, differentiation or apoptosis.”  See MPEP § 2173.05(h).  Appropriate correction is required.

Claim 37 is objected to because of the following informalities:  claim 37 recites, “wherein the two or more different receptors are integrin receptor and integrin coreceptor.”  It is respectfully requested that claim 37 recites, “wherein the two or more different receptors are an integrin receptor and an integrin coreceptor” in order to be grammatically correct.  Appropriate correction is required.

Claims 38, 43, and 46 are objected to because of the following informalities:  these claims recite, FGF receptor, TGF receptor, EGF receptor, LIF receptor, and/or BMP receptor.  Although, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner respectfully requests that Applicant uses the full receptor name followed the acronym; for example, fibroblast growth factor (FGF) receptor for the first recitation, thereafter FGF receptor may be utilized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-38 and 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQe2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398’.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

    PNG
    media_image1.png
    268
    547
    media_image1.png
    Greyscale

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representatives, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) Representative number of examples.

(a) actual reduction to practice and 
(b) disclosure of drawing or structural chemical formulas
The originally filed disclosure teaches in Example 1 a surface including a nanofiber surface of electrospun PVDF, PES, PAN, PLGA, PVDF/PAN, and PVDF/PES that is functionalized with a peptide motif (See instant specification, paragraphs [0060]-[0080]).  In Example 3, the instant specification teaches that the peptide motif is a mussel protein with the fibronection mimetic having the amino acid sequence of SEQ ID NO: 17 (See instant specification, paragraphs [0095]-[0105]).  In Example 4, the instant specification teaches that 12 different fibronectin-derived peptide motifs including SEQ ID NOs: 15-20 and 43  (See instant specification, paragraphs [0107]-[0124]).  In Example 4-2, the instant specification teaches that a nanofiber membrane surface was coated with 20 peptides including fibronectin, laminin, WNT, LIF, and cadherin-like peptide where these peptides have specific amino acid sequences including SEQ ID NOs: 15-20 and 43 (See instant specification, paragraphs [0126]-[0138]).  Therefore, the instant disclosure teaches that a nanofiber surface is functionalized with specific peptide motifs where one peptide motif is an ECM peptide motif, e.g., fibronection or laminin, and the other peptide motif is derived from cadherin, growth factors, Frizzled, and cytokine receptors.  However, it is noted that the amino acid sequences utilized to bind to a receptor and generate a signal for controlling cell behavior, have a specific amino acid sequence.  Thus, the instant disclosure supports specific amino acid sequences that bind to a specific receptor whereby such binding results in the generation of a signal for controlling cell behavior.  

(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed
When referring to the P1 motif, P2 motif, an integrin-binding motif and an integrin coreceptor binding motif, the specification does not provide any structural attributes other than specific amino acid sequences, e.g., SEQ ID NOs: 15-20 bind to heparin receptor or integrin α5β1 receptor (See instant specification, paragraph [0042]); SEQ ID NOs: 22-32 and 45-46 bind to integrin α6β1 receptor (See instant specification, paragraph [0043]); SEQ ID NOs: 33-36 bind to the FGF integrin coreceptor (See instant specification, paragraph [0046]); SEQ ID NO: 38 binds to the TGF integrin coreceptor (See instant specification, pg. 5, last paragraph); SEQ ID NOs: 39-40 bind to the Frizzled integrin coreceptor (See instant specification, pg. 5, 2nd to last paragraph); and SEQ ID NOs: 41-42 bind to the LIF integrin coreceptor  (See instant specification, pg. 6, 2nd paragraph)).  Moreover, it is noted that these amino acid sequences do not share a common core structure or sequence that is necessary for the sequence to bind to a specific receptor.  
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe which structure or sequence correlates with the required activity (i.e. bind to a receptor where such binding generates a signal for controlling cell behavior).
`Thus, the claims and the specification fail to provide written description for the broad genus.

(d) Representative number of examples
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad.
Although the specification provides specific amino acid sequences as peptide motifs that bind to specific receptors, as discussed supra, the specification fails to provide a representative number of examples for the claimed P1 motif, P2 motif, an integrin-binding motif and an integrin coreceptor binding motif since there is no common core structure or sequence necessary for a peptide motif to function in the binding to a specific receptor.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). For these reasons, the claimed invention lacks written description.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 46 is directed to where the integrin coreceptor binding motif is a motif that binds to one or more of integrin-Frizzled receptor, integrin-LIF receptor, integrin-BMP receptor, integrin-FGF receptor, and integrin-EGF receptor.  However, it is unclear how an integrin coreceptor binding motif binds to a combination of an integrin-Frizzled receptor, integrin-LIF receptor, integrin-BMP receptor, integrin-FGF receptor, and integrin-EGF receptor.  In other words, the P1 peptide motif binds to an integrin receptor and the P2 binds to the integrin coreceptor such as a Frizzled receptor, a LIF receptor, a BMP receptor, a FGF receptor, and an EGF receptor.  As such, it is unclear how the integrin coreceptor binding motif binds to both the integrin and frizzled receptor, etc.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to how the integrin coreceptor binding motif binds to both an integrin receptor and an integrin coreceptor such as Frizzled, LIF, BMP, FGF, or EGF.
Please note that the Examiner is interpreting the scope of claim 46 such that the integrin coreceptor-binding motif is a motif that binds to a Frizzled receptor, LIF receptor, BMP receptor, FGF receptor, or an EGF receptor in order to advance prosecution. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33-38 and 43-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. US Patent No. 9,868,828 B2 issued on January 16, 2018 (effective filing date of June 23, 2015).
The applied reference has a common assignee, i.e., Amolifescience Co., Ltd., and common inventions, i.e., Kyuwon Baek, Chan Kim, In Yong Seo, Dong-Sik Seo, Hui-Gwan Goo, and Song Hee Koo, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	For claims 33, 36-38, and 43-46, Cho et al. discloses in Example 9, a surface comprising combinatorial peptide motifs where the peptides motifs are SEQ ID NO: 17 (i.e., PHSRN-RGDSP), which binds to the integrin α5β1 receptor, and SEQ ID NO: 46 (i.e., NRWHSIYITRFG), which binds to the integrin α6β1 receptor (See Cho specification, col. 13, lines 28-32), thereby constituting where the peptide motifs bind to two different receptors as recited in instant claim 33, where one or two peptide motifs is an integrin-binding motif as recited in instant claim 44, and where the integrin-binding motif is a motif that binds to one a5b1 as recited in instant claim 45.  When comparing instant SEQ ID NOs: 17 and 46 with Cho’s SEQ ID NOs: 17 and 46, there is 100% identity.  Cho et al. discloses that this surface functionalized with SEQ ID NOs: 17 and 46 induced a synergistic effect on self-renewal of murine embryonic stem cell by making the colony spherical as depicted in Figure 9C (See Cho specification, col. 13, lines 28-32; Figure 9C and E).  As such, the two different peptide motifs bind to two different integrin receptors where the binding generates a signal for controlling cell behavior wherein the cell behavior is self-renewal by making the colony spherical thereby constituting morphogenesis as recited in instant claims 33 and 36.  
	Additionally, Cho et al. discloses in Example 9, other embodiments where a surface comprises combinatorial peptide motifs where the peptides motifs are SEQ ID NO: 17 (i.e., PHSRN-RGDSP), which binds to the integrin α5β1 receptor, and either a cadherin-derived motif, a LIF peptide motif or a WNT-derived peptide motif (See Cho specification, col. 13, lines 37-53; Figure 9B, 10A-C).  Moreover, Cho et al. discloses 6 cadherin binding motifs as SEQ ID NO: 48 (i.e., SHAVSS), SEQ ID NO: 49 (i.e., LFSHAVSSNG), SEQ ID NO: 50 (i.e., ADTPPV), SEQ ID NO: 51 (i.e., DQNDN), SEQ ID NO: 52 (i.e., HAVDI), and SEQ ID NO: 53 (i.e., LRAHAVDING) (See Cho specification, col. 7, lines 42-49).  Cho et al. also discloses two LIF peptide motifs as SEQ ID NO: 41 (i.e., IVPLLLLVLH) and SEQ ID NO: 42 (i.e., YTAQGEPFPNNVEKLCAP) (See Cho specification, col. 9, lines 44-47).  Plus, Cho et al. discloses two WNT peptide motifs as SEQ ID NO: 39 (i.e., LCCGRGHRTRTQRVTERCNC) and SEQ ID NO: 40 (i.e., LGTQGRLCNKTSEGMDGCEL) (See Cho specification, col. 9, lines 27-31).  When comparing instant SEQ ID NOs: 39-42 and 48-53 with Cho’s SEQ ID NOs: 39-42 and 48-53, there is 100% identity.  The combination of SEQ ID NO: 17 with one of the cadherin-derived peptide motifs supports self-renewal of murine embryonic stem cells as depicted in Figure 9B (See Cho specification, col. 13, lines 37-40; Figure 9B).  The combination of SEQ ID NO: 17 with one of the LIF or WNT-derived peptide motif supports stemness maintenance of murine embryonic stem cells by inhibiting the differentiation depending on the concentration of these peptide motifs on the surface as depicted in Figures 10A-C (See Cho specification, col. 13, lines 41-53; Figure 10A-C).  
Pursuant to MPEP 2131.02, it states that, “[i]f one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated.” In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).  As such, given that Cho et al. discloses in Example 9 a surface functionalized with SEQ ID NO: 17 with one of SEQ ID NOs: 46 and 48-53 including peptide-binding motifs that constitute an integrin coreceptor-binding motif where the integrin coreceptor is a LIF receptor, a WNT receptor, or a cadherin receptor thereby constituting a small group of possible combinations of peptide motifs, an ordinary skilled artisan can at once envisage the specific combination of peptide motifs as recited in instant claims 33, 37-38, and 43-46.  
	Regarding where the surface controlling cell behavior, where the peptide motifs bind to two or more different receptors, where the binding to two or more different receptors generates a signal for controlling the cell behavior, and where the cell behavior is cell adhesion, migration, growth, proliferation, morphogenesis, differentiation or apoptosis, although Cho et al. discloses these limitations, as discussed supra, the discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of new functional properties of the surface and/or peptide motifs, which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the disclosure of Cho et al. satisfies the claim limitations as recited in instant claims 33, 36-38, and 43-46.

	For claim 34, although Cho et al. does not expressly disclose whether the surface is Example 9 is a porous surface, a non-porous surface, or a combination thereof, it is noted that the scope of claim 34 encompasses every surface form, i.e., porous, non-porous or a combination thereof.  Given that the scope of claim 34 encompasses every embodiment possible, the surface disclosed by Cho et al. in Example 9 must be a porous surface, a non-porous surface or a combination thereof.  Thus, the disclosure of Cho et al. satisfies the claim limitation as recited in instant claim 34.  

	For claim 35, Cho et al. discloses in Example 2 that the surface is characterized as having an average diameter of 400 nm and is a fibrous microenvironment thereby constituting a nanofiber surface (See Cho specification, col. 11, lines 16-23).  Thus, the disclosure of Cho et al. satisfies the claim limitation as recited in instant claim 35.

	Accordingly, the disclosure of Cho et al. anticipates instant claims 33-38 and 43-46.

Claims 33-34, 36-38 and 43-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. WO 2014/042463 A1 published on March 20, 2014.
For claims 33, 36-38, and 43-46, Lee et al. claims a synthetic microenvironment comprising a biomaterial composition presenting at least one or more ECM-derived peptide motifs that regulate cellular behavior such as cell adhesion, migration, growth, or differentiation (See Lee claim 1) wherein the ECM derived peptide motif is selected from collagen, fibronectin, laminin, vitronectin  or cadherin (See Lee claim 4).  Lee et al. also claims that the biomaterial composition comprising a mussel adhesive protein that is functionalized with at least one or more ECM or growth factor derived peptide motifs (See Lee claims 2-3) wherein the growth factor derived peptide motif is selected from FGF, TGF, EGF, NGF, PDGF, and VEGF (See Lee claim 4).  The ECM or GF derived peptide motifs comprise a combination that activate at least two different cell surface receptors at the same time (See Lee claim 5) where the two different cell surface receptors include integrins, syndecans, cadherins, dystroglycan, or growth factor receptors including FGF, TGF, EGF, NGF, PDGF, and VEGF (See Lee claims 6 and 9) and where the one cell surface receptor is selected from integrins including α5β1 and the other one cell surface receptor is selected from growth factor receptors (See Lee claims 7 and 11).  
Additionally, Lee et al. claims an extracellular microenvironment surface regulating cellular behaviors where the surface presents at least one or more ECM- or GF-derived peptide motifs to regulate cellular behaviors by activating cell surface receptors to induce a combinatorial signaling in order to regulate cell adhesion, spreading, growth or differentiation (See Lee claims 13 and 16) thereby constituting a surface for controlling cell behavior where the cell behavior is growth, migration, or differentiation as recited in instant claims 33 and 36.  The surface comprises mussel adhesive protein functionalized with at least one ECM- or GF-derived peptide motif and at least a matricryptic peptide motif (See Lee claim 14).  As such, Lee’s claimed invention encompasses a synthetic microenvironment surface comprising at least one or more ECM- or GF-derived peptide motifs (note: at least one encompasses a P1 and P2 peptide motif as instantly claimed) to regulate cellular behaviors by activating cell surface receptors to induce a combinatorial signaling in order to regulate cell adhesion, spreading, growth or differentiation whereby the ECM- and GF-derived peptide motifs bind to different receptors, i.e., integrin and GF receptors thereby satisfying the claim limitations as recited in instant claims 33 and 36.  Lee’s claimed invention also encompasses where the receptors in which the peptide motifs bind to are an integrin and an integrin coreceptor where the coreceptor includes a FGF, TGF, and EGF receptor thereby satisfying the claim limitations as recited in instant claims 37-38, 43, and 46.  Plus, Lee’s claimed invention encompasses where an integrin-binding motif (i.e., an ECM-derived peptide motif) and an integrin coreceptor-binding motif (i.e., a GF-derived peptide motif) where the integrin-binding motif binds to α5β1 integrin thereby satisfying the claim limitations as recited in instant claims 44-45.   
Pursuant to MPEP 2131.02, it states that, “[i]f one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated.” In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).  In the instant case, it is noted that the instantly claimed invention does not recite specific P1 and P2 peptide motifs or specific receptors.  As such, given that Lee et al. claims a surface comprising at least one ECM- or GF-derived peptide motifs where these peptide motifs bind to different receptors including an α5β1 integrin receptor and FGF, TGF, and EGF receptors, an ordinary skilled artisan can at once envisage P1 and P2 peptide motifs that bind to the different receptors as recited in instant claims 33, 37-38, and 43-46.  
Regarding where the surface controlling cell behavior, where the peptide motifs bind to two or more different receptors, where the binding to two or more different receptors generates a signal for controlling the cell behavior, and where the cell behavior is cell adhesion, migration, growth, proliferation, morphogenesis, differentiation or apoptosis, although Cho et al. discloses these limitations, as discussed supra, the discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of new functional properties of the surface and/or peptide motifs, which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the disclosure of Cho et al. satisfies the claim limitations as recited in instant claims 33, 36-38, and 43-46.

For claim 34, Lee et al. claims that the synthetic microenvironment has a pore size of about 10µm to about 100µm (See Lee claim 20) thereby correlating to where the microenvironment surface has a porous surface.  Thus, Lee’s claimed invention satisfies the claim limitation as recited in instant claim 34.  

Accordingly, the disclosure of Lee et al. anticipates instant claims 33-34, 36-38 and 43-46.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 33, 37-38, 43-44, and 46 are rejected under 35 U.S.C. 103 as being obvious over Cho et al. US Patent No. 9,868,828 B2 issued on January 16, 2018 (effective filing date of June 23, 2015), as applied to claims 33, 37-38, 43-44, and 46 above, and as applied to elected species of SEQ ID NO: 33 as the P2 motif and the integrin coreceptor as the FGF receptor herewith
The applied reference has a common assignee, i.e., Amolifescience Co., Ltd., and common inventions, i.e., Kyuwon Baek, Chan Kim, In Yong Seo, Dong-Sik Seo, Hui-Gwan Goo, and Song Hee Koo, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 33, 37-38, 43-44, and 46, please see discussion of Cho et al. above. 

	For claims 38, 43, and 46, with respect to where the integrin coreceptor is a FGF receptor as recited in instant claim 38; with respect to where the two or more different receptors is integrin-FGF receptor as recited in instant claim 43; and with respect to where the integrin coreceptor-binding motif is a motif that binds to an integrin-FGF receptor as recited in instant claim 46:
	As discussed supra, Cho et al. teaches in Example 9, other embodiments where a surface comprises combinatorial peptide motifs where the peptides motifs are SEQ ID NO: 17 (i.e., PHSRN-RGDSP), which binds to the integrin α5β1 receptor, and either a cadherin-derived motif, a LIF peptide motif or a WNT-derived peptide motif (See Cho specification, col. 13, lines 37-53; Figure 9B, 10A-C).  Cho et al. also teaches that extracellular components including integrin binding motif or growth factor receptor binding motif such as FGF, TGF, WNT, and/or LIF can also be incorporated into the mussel adhesive protein to further enhance the beneficial effect of the extracellular environment mimic on self-renewal and pluripotency of a stem cell (See Furthermore, Cho specification, col. 6, lines 21-28).  Cho et al. teaches that the FGF mimetic peptide motif can be derived from hexafin domain-derived ANRYLAMKEDGRLLAS (i.e., SEQ ID NO: 33) (See Cho specification, col. 8, lines 54-59).  When comparing Cho’s SEQ ID NO: 33 with instant SEQ ID NO: 33, there is 100% identity.  Therefore, the teachings of Cho et al. suggest that the surface can be functionalized with an integrin coreceptor binding motif that binds to FGF, TGF, WNT, and/or LIF as recited in instant claims 38, 43, and 46.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Cho et al. does not expressly teach a specific embodiment where the surface is functionalized with SEQ ID NO: 17 as an integrin binding motif to bind to α5β1 integrin and SEQ ID NO: 33 as an integrin coreceptor binding motif to bind to FGF receptor as recited in instant claims 38, 43, and 46.  However, the teachings of Cho et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.  

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a specific embodiment where the surface is functionalized with SEQ ID NO: 17 as an integrin binding motif to bind to α5β1 integrin and SEQ ID NO: 33 as an integrin coreceptor binding motif to bind to FGF receptor as recited in instant claims 38, 43, and 46, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Cho et al. and substitute a WNT and/or LIF peptide motif with a FGF peptide motif having the amino acid sequence of SEQ ID NO: 33 thereby resulting in a surface functionalized with combinatorial peptide motifs where the peptide motifs are SEQ ID NO: 17 (i.e., PHSRN-RGDSP), which binds to the integrin α5β1 receptor, and SEQ ID NO: 33, which binds to the FGF receptor in order to enhance the beneficial effect of the extracellular environment mimic on self-renewal and pluripotency of a stem cell.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because functionalizing a microenvironment surface with extracellular components such as FGF, TGF, WNT, and/or LIF was known to further enhance the beneficial effect of the extracellular environment mimic on self-renewal and pluripotency of a stem cell as taught by Cho et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the microenvironment surface of Cho et al. was functionalized with SEQ ID NO: 17, which binds to the integrin α5β1 receptor, and either a WNT or LIF peptide binding motif, and therefore, substituting the WNT or LIF peptide binding motif with a FGF peptide binding motif such as SEQ ID NO: 33 would support the enhancement of the beneficial effect of the extracellular environment mimic on self-renewal and pluripotency of a stem cell by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. WO 2014/042463 A1 published on March 20, 2014, as applied to claim 33 above, and as applied to claim 35 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 33, please see discussion of Lee et al. above. 

	For claim 35, with respect to where the surface is the surface of a nanofiber, a hydrogel or a particle:
	Lee et al. teaches that the synthetic microenvironment-forming composition can be a hydrogel-forming composition (See Lee specification, paragraph [73], [106], [141], [176]) thereby correlating to where a surface in the synthetic microenvironment is a hydrogel.  Lee et al. also teaches that the porosity of a hydrogel depends on PEG molecular weight, concentration, acidity, gelation temperature and gelation time (See Lee specification, paragraph [161]).  Moreover, Lee et al. teaches a MAPTrix™ hydrogel in the form of a hydrogel array (See Lee specification, paragraph [200]-[207]).  Thus, the teachings of Lee et al. suggest where the surface is a hydrogel as recited in instant claim 35.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Lee et al. does not expressly teach a specific embodiment where the surface is that of a hydrogel as recited in instant claim 35.  However, the teachings of Lee et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a specific embodiment where the surface is that of a hydrogel as recited in instant claim 35, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Lee et al. and utilize a hydrogel as the biomaterial surface presenting a mussel adhesive protein that is functionalized with at least one or more ECM such as fibronectin or growth factor derived peptide motifs such as FGF in order to regulate cellular behavior such as cell adhesion, migration, growth, or differentiation.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a biomaterial surface presenting a mussel adhesive protein that is functionalized with at least one or more ECM such as fibronectin or growth factor derived peptide motifs such as FGF was known to be in a hydrogel form as taught by Lee et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that biomaterial composition of Lee et al. was used to regulate cellular behavior such as cell adhesion, migration, growth, or differentiation, and therefore, utilizing a hydrogel as the biomaterial surface form in order to present a mussel adhesive protein that is functionalized with at least one or more ECM such as fibronectin or growth factor derived peptide motifs such as FGF would support the regulation of cellular behavior such as cell adhesion, migration, growth, or differentiation by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-38 and 43-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,220,669 B2 (Kim et al.) in view of 
Kim et al. claims:

    PNG
    media_image2.png
    178
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    251
    641
    media_image3.png
    Greyscale

(See Kim claim 1).  As such, the ‘669 claimed invention encompasses two or more peptide motifs including a P1 and a P2 motif, which bind to cell receptors, wherein the peptide motifs bind to two or more different receptors on the cell thereby generating a signal for controlling the cell behavior as recited in instant claim 1; where the cell behavior is proliferation as recited in instant claim 36; where the two or more different receptors are an integrin receptor (note: Kim’s SEQ ID NO: 17 binds to an integrin receptor) and an integrin coreceptor (note: Kim’s SEQ ID NO: 41 binds to an integrin coreceptor) as recited in instant claim 37; where the coreceptor is a LIF receptor (note: Kim’s SEQ ID NO: 41 binds to a LIF receptor) as recited in instant claim 38; where the two or more different receptors are integrin-LIF receptor as recited in instant claims 43 and 46; where the two or more peptide motifs are an integrin-binding motif and an integrin coreceptor-binding motif as recited in instant claim 44; and where the integrin-binding motif is a motif that binds to α5β1 (note: Kim’s SEQ ID NO: 17 binds to α5β1) as recited in instant claim 45.  
For claims 33-35, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  
In the instant case, the ‘669 defines a microenvironment as referring to physical and/or biochemical cues surrounding a cell in an organism or in the laboratory (See ‘669 specification, col. 9, lines 10-12).  Biochemical cues include molecules, macromolecules, nutrients, growth factors, fluids, cytokines and parameters such as pH, ionic strength and gas composition (See ‘669 specification, col. 9, lines 12-17).  As such, it must follow that the microenvironment has a surface that comprises the two or more peptide motifs as recited in instant claim 33.  Moreover, although Kim et al. does not expressly claim where the surface is a porous surface, a non-porous surface or a combination thereof.  Given that the scope of claim 34 encompasses every possible surface modification, i.e., porous, non-porous or a combination thereof, it would necessarily follow that the microenvironment surface is a porous surface, a non-porous surface or a combination thereof as recited in instant claim 34.  Furthermore, the ‘669 specification teaches that the microenvironmentally defined 3D surface includes patterned or porous nanofiber (See ‘669 specification, col. 16, lines 16-30) thereby satisfying the claim limitation as recited in instant claim 35. 
Therefore, the ‘669 claimed invention is not patentably distinct from the instantly claimed invention. 

Examiner Comment
	Notwithstanding the rejections over the Cho reference above, which has a common assignee and common inventors, the Examiner would like to not that when the P1 motif comprises the amino acid sequence of SEQ ID NO: 17, the claimed invention is free of the prior art.  It is noted that PHSRN-RGDSP (i.e., SEQ ID NO: 17) is not found naturally.  Rather, as evidenced by Krammer et al., Matrix Biol. 21:139-147 (2002) at abstract, RGD and PHSRN are spatially separated by 32 amino acid residues.  Thus, there is no motivation in the art to fuse these two peptide fragments together. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654